Matter of Delgado (2020 NY Slip Op 02319)





Matter of Delgado


2020 NY Slip Op 02319


Decided on April 16, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 16, 2020

PM-57-20

[*1]In the Matter of Tatyana Estybaliz Delgado, an Attorney. (Attorney Registration No. 4899597.)

Calendar Date: April 13, 2020

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ.


Tatyana Estybaliz Delgado, Takoma Park, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Tatyana Estybaliz Delgado was admitted to practice by this Court in 2011 and lists a business address in Silver Spring, Maryland with the Office of Court Administration. Delgado now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Delgado's application.
Upon reading Delgado's affidavit sworn to January 8, 2020 and filed January 14, 2020, and upon reading the March 12, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Delgado is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that Tatyana Estybaliz Delgado's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Tatyana Estybaliz Delgado's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Tatyana Estybaliz Delgado is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Delgado is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Tatyana Estybaliz Delgado shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: Delgado's previous application for leave to resign was denied by order of this Court (177 AD3d 1151 [2017]).